— Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied effective assistance of trial counsel due to an alleged conflict of interest and of appellate counsel due to undue delay in perfecting his appeal. Because the allegations raised on these issues involve matters which are foreign to the stipulated record, they may not be considered on direct appeal (see, People v Ores, 108 AD2d 931; People v Roberts, 89 AD2d 912). All other issues raised on appeal were addressed in People v Green (170 AD2d 1024, Iv denied 78 NY2d 966). (Appeal from Judgment of Erie County Court, Dillon, J.— Criminal Facilitation, 2nd Degree.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ.